Citation Nr: 0102494	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice connected pension benefits, 
including entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active duty from July 1973 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran contends that he is entitled to nonservice 
connected pension benefits.  He argues that his disabilities 
render him unable to be employed.  He believes that his heart 
disability is primarily responsible for his inability to 
work.  

A review of the record indicates that the veteran's 
nonservice connected disabilities include anxiety, currently 
evaluated as 30 percent disabling; diabetes mellitus, 
currently evaluated as 20 percent disabling; coronary artery 
disease, currently evaluated as 10 percent disabling; and 
bronchitis, currently evaluated as zero percent disabling.  
He has a combined nonservice connected evaluation of 50 
percent disabling  The veteran does not have any service 
connected disabilities.  

A review of the record indicates that the veteran was 
afforded a VA psychiatric examination and general medical 
examination in November 1999.  Under the rating code for 
coronary bypass surgery, the residuals of coronary bypass 
surgery are evaluated according to the veteran's workload 
ability, as measured by metabolic equivalents (METs).  
However, the general medical examination did not include 
testing to measure the veteran's workload ability by METs.  
The remainder of the medical records are also negative for 
such testing.  Therefore, it appears that the 10 percent 
evaluation assigned to the veteran's coronary artery disease, 
status post coronary artery bypass surgery, is based on 
inadequate information.  Similarly, the veteran was not 
afforded the pulmonary function testing required to rate his 
bronchitis under the appropriate rating code.  Therefore, the 
Board finds that the veteran should be scheduled for an 
additional examination in order to undergo the testing 
required to evaluate his disabilities under the appropriate 
rating codes.  

The veteran testified at the March 2000 hearing that he had 
been employed by the railroad for more than 19 years, but 
that he had been told by the railroad doctor that he was no 
longer able to be employed.  He appeared to indicate that he 
had failed a heart stress test administered by this doctor.  
These records are not contained in the claims folder.  The 
Board believes that an attempt should be made to obtain these 
records and associate them with the claims folder.  

The veteran applied for disability benefits from the Social 
Security Administration, but was denied these benefits in a 
June 2000 letter.  The medical records used to reach this 
decision are not contained in the claims folder.  The Board 
finds that an attempt should be made to obtain these records 
and associate any of them that have not previously been 
obtained with the claims folder.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
disabilities, in particular his heart 
disability, since August 1999.  The RO 
should attempt to obtain all medical 
records from the veteran's former 
employer, the railroad, since 1998, 
especially those concerned with his heart 
disability.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his disabilities.  Any 
required examinations by specialists 
should be conducted, including cardiac 
and pulmonary examinations.  All 
indicated tests and studies should be 
conducted in order to facilitate the 
evaluation of the veteran's cardiac 
disability, diabetes mellitus, and 
bronchitis under Rating Codes 7017, 7913, 
and 6600, respectively.  In particular, 
the necessary testing to determine the 
veteran's workload in METs, as well as 
his pulmonary functioning, should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination, the 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran is capable of greater than 
marginal employment.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




